DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 
Response to Arguments
Rejections under Post-AIA  35 U.S.C. § 103 over 35 U.S.C. 103
Applicant’s arguments that “Kroll fails to teach or suggest measuring "blood flow, blood pressure, metabolite concentrations, and systemic cancerous marker concentrations" as required by claims 1 and 9” have been considered but are moot in view of Kroll et al. (US 2005/0222646), Kramer et al. (US 2016/0082258) and Brown (WO 01/67098).  Particularly Kramer discloses measuring at least one property selected from the group consisting of blood flow, blood pressure; and  monitoring for changes in the at least one property (Fig. 1 and par. [0067]: …pulse generator (IPG) 102 comprises circuitry which initiates or modifies the electrical stimulation in response to one or more sensors. Example sensors include, among others…blood pressure sensors, blood flow sensors…) for the purpose of improving the status of the treatment in real time. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for treating a cancerous tumor using impedance measurements to determine progression or regression of a tumor, as taught by Kroll, to incorporate measurements of blood flow or blood pressure measurements, as taught by Kramer, and to use a decrease in impedance to show tumor progression as indicated by Brown, in order to improve the status of the treatment in real time; and to provide valuable information for tracking the patient’s prognosis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (Publication No. US 2005/0222646, hereinafter Kroll) in view of Kramer et al. (Publication No. US 2016/0082258 A1, hereinafter, “Kramer”) and further in view of Brown et al. (Publication No. WO 01/67098 A1, hereinafter "Brown").
Regarding claims 1 and 9, Kroll teaches a method for treating a cancerous tumor comprising:
 implanting one or more electrodes within a patient (Figs. 1, 2A, 2B, 2D, 2G and par. [0101]: The anode electrode 3 and the cathode electrode 4 are implanted inside or outside of the tumor 6); 
measuring an impedance of tissue within the patient along a vector passing through a cancerous tumor (par. [0163]: …and the impedance spectrum (i.e. the Z(f)) which is the impedance across the tumor at various frequencies…); 
assessing tumor progression based on the measured impedance (par. [0163]: …impedance and pH are related to the progression or regression of malignancies…and the impedance spectrum (i.e. the Z(f)) which is the impedance across the tumor at various frequencies, will allows estimation of tumor size).
administering an electric field to the cancerous tumor of the patient based on the measured impedance (pars. [0239], [0241]: In the case of sensed impedance, electrical therapy may be modified based on the impedance measured across or within the tumor…) and changes in an at least one property (pars. [0033]: present invention can include modifying the applied electric power or current at least partially based on a detected characteristic or a change in a detected characteristic… modification of the applied electric power or current can occur in response to a measured …impedance, and the like, [0060]: A feedback unit 230 measures electric field delivery parameters and/or characteristics of the tissue of the target tissue region, measured parameters/characteristics including without limitation current, voltage, impedance, temperature modification of the applied electric power or current can occur in response to a measured temperature, impedance, and the like).
While Kroll discloses administering an electric field to the cancerous tumor of the patient based on the measured impedance and changes in a property (pars. [0033], [0060], [0239], [0241]), 
Kroll fails to disclose measuring at least one property selected from the group consisting of temperature, blood flow, blood pressure, metabolite concentrations, and systemic cancerous marker concentrations;
monitoring for changes in the at least one property; and
administering an electric field to the cancerous tumor of the patient based on the measured impedance and changes in the at least one property.
However Kramer, in the same field of endeavor: selective stimulation to target a medical condition, discloses measuring at least one property selected from the group consisting of blood flow, blood pressure; and  
monitoring for changes in the at least one property (Fig. 1 and par. [0067]: …pulse generator (IPG) 102 comprises circuitry which initiates or modifies the electrical stimulation in response to one or more sensors. Example sensors include, among others…blood pressure sensors, blood flow sensors…) for the purpose of improving the status of the treatment in real time.
While the combination of Kroll and Kramer discloses the impedance is related to the progression or regression of tumor malignancies and size (Kroll, par. [0163]), Kroll does not disclose that the decreased impedance across the treatment area is indicative of tumor progression.
However, Brown in the same field of endeavor: electrical impedance measuring for differentiating tissue types, discloses that the decreased impedance across the treatment area is indicative of tumor progression (Figs. 5 and 6 and pg. 20, lns. 18-22: ..results clearly show …the total real (i.e. resistive) impedance being higher for the higher ratios of n:c. This may be accounted for by the decreased conduction path through the cytoplasm where n:c is higher, giving a lower value for S and thus for total resistive impedance) for the benefit of deriving or determining tissue structure from electrical impedance spectral measurements (pg. 20, ln. 30 - pg. 21, ln.1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for treating a cancerous tumor using impedance measurements to determine progression or regression of a tumor, as taught by Kroll, to incorporate measurements of blood flow or blood pressure measurements, as taught by Kramer, and to use a decrease in impedance to show tumor progression as indicated by Brown, in order to improve the status of the treatment in real time; and to derive or determine tissue structure from electrical impedance spectral measurements.
Regarding claim 2, the Kroll, Kramer and Brown combination teaches the method of claim 1, comprising administering electric field to the cancerous tumor of the patient based on changes in the measured impedance (Kroll, pars. [0159]: The driver circuit 85 delivers regulated voltage or constant current to the electrodes 86 to compensate for changes in impedance seen at the electrodes 86, [0160]: …embodiments include …an index of tumor regression or proliferation… This type of information can be detected by the electrodes 91 and specialized sensors such as physical, impedance,…sensors).
Regarding claim 6, the Kroll, Kramer and Brown combination teaches the method of claim 1, further comprising monitoring for changes in the heart rate of the patient in response to the administered electric field; and 
adjusting the electric field if changes in a heart rate of the patient are detected (Kroll, par. [0224]: Fig. 28b… … in response to an input from a microprocessor…changes may be in response to a sensor input, to …changes in measured heart rate variability).

Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Kramer and Brown as applied to claims 1, 2, 6 and 9 above, and further in view of Guo et al. (Publication No. US 2018/0154142, hereinafter “Guo”).
Regarding claim 3, the Kroll, Kramer and Brown combination teaches the method of claim 1, except the electrodes comprising electric field generating electrodes and passive electric field sensing electrodes.
However, Guo in the same field of endeavor: methods and devices for treatment of tumors with nano-pulse stimulation, discloses the method of claim 1, the electrodes comprising electric field generating electrodes and passive electric field sensing electrodes (Fig. 3 and  par. [0134] …an applicator tip with electrodes, which may be used in various embodiments of the present disclosure. In particular, an applicator tip 302 is shown that has one delivery electrode 304 and four ground electrodes 306 surrounding the delivery electrode 304; ground electrodes are considered sensing electrodes as the receive current and sense electrical activity) for the benefit of applying electrical pulses having certain parameters at a local tumor site in order to induce antitumor immunity and prevent distant metastases (par. [0125]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of testing and treating a cancerous tumor, as taught by Kroll, Kramer and Brown, to include field generating as field sensing electrodes as taught by Guo, in order to provide the benefit of applying electrical pulses having certain parameters at a local tumor site in order to induce antitumor immunity and prevent distant metastases.
Regarding claim 4, while the Kroll, Kramer and Brown combination discloses the method of claim 3, further comprising implanting sensing electrodes within the cancerous tumor (Kroll, Fig. 2B and par. [0016]: The electrodes are implanted in or near the tumor…), the combination does not explicitly disclose the passive electric field sensing electrodes within the cancerous tumor.
However, Guo disclose implanting the passive electric field sensing electrodes within the cancerous tumor (Fig. 3 and par. [0139]: …one or more of the needle electrodes…penetrates the tumor…the needle electrodes 402 are configured to pierce the tumor) for the benefit of precisely applying the electrode to the tumor to conduct the electric pulses produced (par. [0139]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for treating a cancerous tumor with implantable sensing electrodes of Kroll, Kramer and Brown, to include implanted electric field sensing electrodes as taught by Guo in order to precisely applying the electrode to the tumor to conduct the electric pulses produced.
Regarding claim 5, the Kroll, Kramer, Brown and Guo combination teaches the method of claim 3, further comprising implanting the electrical field generating electrodes adjacent to the cancerous tumor (Kroll, Fig. 2C and par. [0106]: …the electrodes 11 and 12 are implanted adjacent to the tumor 6).
 Regarding claims 12, the Kroll, Kramer and Brown combination teaches the method of claim 9 except the measured impedance comprising a measured low frequency impedance;
the low frequency comprising a frequency of about 1 Hz to about 10 Hz. 
Guo teaches the low frequency comprising a frequency of about 1 Hz to about 10 Hz (par. [0149]: the needles are only within the tumor mass during treatment. The varying pulse parameters were …frequency 1 to 2 Hz, applied electric fields 50 KV) for the benefit of applying electrical pulses having certain parameters at a local tumor site in order to induce antitumor immunity and prevent distant metastases (par. [0125]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of testing and treating a cancerous tumor, as taught by Kroll, Kramer and Brown, to include low frequency impedance measurements, as taught by Guo, in order to provide the benefit of applying electrical pulses having certain parameters at a local tumor site in order to induce antitumor immunity and prevent distant metastases.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Kramer and Brown as applied to claims 1, 2, 6 and 9 above, and further in view of Palti (Publication No. US 2004/0176804).
Regarding claim 7, the Kroll, Kramer and Brown combination discloses the method of claims 6, wherein adjusting the electric field comprises reducing a strength of the delivered electric field (Kroll, par. [0241]: If in the case that a high level of "free" or gaseous oxygen is measured, the system may be programmed to decrease the amount of current applied), but does not disclose reducing the strength to a predetermined threshold. 
Palti discloses applying a maximum optimal field strength that is less than the highest electric field strength focused at the targeted area, and therefore, optimizes the correlation between a calculated electric field and the desired electric field (par. [0138]) for the benefit of protecting the tissue area surrounding the tumor (par. [0138]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine the method for treating a cancerous tumor that decreases field strength in accordance with heart rate sensor input, as taught by Kroll Kramer and Brown, with an optimal threshold strength as taught by Palti, in order protect the tissue area surrounding the tumor.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Kramer and Brown as applied to claims 1, 2, 6 and 9 above, and further in view of Wang et al. (Publication No. US 2018/0246079, hereinafter “Wang”).
Regarding claim 14, Kroll teaches the method of claim 9 except, the measured impedance comprising a measured high frequency impedance; the high frequency comprising a frequency of from 10 kHz to 1 MHz.
However, Wang in the same field of endeavor: impedance monitoring of cancer cells, discloses the measured impedance comprising a measured high frequency impedance; the high frequency comprising a frequency of from 10 kHz to 1 MHz (par. [0162]: …the frequencies used for the measurements are at 10 kHz, 25 kHz and 50 kHz) for the benefit of efficiently testing cancer treatments to provide anticancer therapy (par. [0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of testing and treating a cancerous tumor, as taught by Kroll, Kramer and Brown, to include high frequency impedance measurements, as taught by Wang, in order to efficiently test cancer treatments to provide anticancer therapy.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Kroll in view of Kramer, Brown and Wang as applied to claim 14 above, and further in view of Azure (Publication No. US 2009/0076500).
Regarding claim 16, the Kroll, Kramer, Brown and Wang combination discloses the method of claim 14, except the high frequency comprising a frequency of about 100 kHz to about 300 kHz.
However Azure, in the same field of endeavor: electric field delivery and selective ablation of cancerous cells, discloses the high frequency comprising a frequency of about 100 kHz to about 300 kHz (par. [0037]: …frequency employed according to the present invention…will be less than that typically required for frictional/resistance heating to tissue surrounding the electrode (e.g., less than about 400 kHz, preferably about 300 kHz or less)…the electrical current includes a frequency between about 50 kHz and about 300 kHz) for the benefit of precisely and accurately controlling energy delivery such that tissue hyperthermia can be accurately controlled and maintained in a desired temperature range selected for preferential destruction of cancerous cells compared to non-cancerous cells (par. [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of testing and treating a cancerous tumor, as taught by Kroll, Kramer, Brown and Wang, to include high frequency impedance measurements in the ranges less than 300Hz as taught by Azure, in order to provide the benefit of precisely and accurately controlling energy delivery such that tissue hyperthermia can be accurately controlled and maintained in a desired temperature range selected for preferential destruction of cancerous cells compared to non-cancerous cells.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Azure in view of Kramer and further in view of Kroll and Palti.
Regarding claim 17, Azure discloses a method for treating a cancerous tumor comprising: 
implanting one or more electric field generating electrodes within a patient (Fig. 6, (86), (88) and pars. [0045]: …the electrode is positioned in the target tissue region 88, electrical current is delivered to the target tissue region 88, [0067]: ….the present invention can include positioning of an electrode directly within and at the approximate center of the target tissue region…); 
implanting one or more electric field sensing electrodes within the patient (par. [0055]: … non-thermal ablation according to the present invention can include placement of a sensor, such as a thermocouple, within the target tissue region (e.g., proximate to the inner electrode)…); 
delivering an electric field from the electric field generating electrodes to apply an electric field therapy to a cancerous tumor (pars. [0036]: As set forth above, the electrode is positioned within the target tissue region and the applied electric field is sufficient to provide low-power or non-thermal/mild hyperthermic ablation of target cells, [0045]: As the electrode 86 is positioned within the target tissue region 88, the applied electrical current can provide an electric field that radiates outward and in a plurality of directions); 
measuring an electric field strength with the electric field sensing electrodes across the cancerous tumor (Fig. 16 and par. [0060]: A feedback unit 230 measures electric field delivery parameters and/or characteristics of the tissue of the target tissue region, measured parameters/characteristics including without limitation current, voltage, impedance, temperature); and
adjusting the delivered electric field to a desired electric field strength based on the measured electrical field strength (Fig. 16 and par. [0060]: A feedback unit 230 measures electric field delivery parameters and/or characteristics of the tissue of the target tissue region, measured parameters/characteristics including without limitation current, voltage, impedance, temperature…modification of the applied electric power or current can occur in response to a measured temperature, impedance, and the like).
Azure does not disclose  measuring at least one property selected from the group consisting of blood flow, blood pressure, metabolite concentrations, and systemic cancerous marker concentrations; 
monitoring for changes in the at least one property; 
monitoring for changes in the heart rate of the patient in response to the administered electric field; and 
further adjusting the delivered electric field by reducing a strength of the delivered electric field to a predetermined threshold based on the changes in the at least one property just prior to detecting a change in the patient's heart rate.
However Kramer discloses measuring at least one property selected from the group consisting of blood flow, blood pressure; and  
monitoring for changes in the at least one property (Fig. 1 and par. [0067]: …pulse generator (IPG) 102 comprises circuitry which initiates or modifies the electrical stimulation in response to one or more sensors. Example sensors include, among others…blood pressure sensors, blood flow sensors…) for the purpose of improving the status of the treatment in real time (par. [0068]).
Kroll, in the same field of endeavor: method and device for treating cancer with modified output electrical therapy, discloses monitoring for changes in the heart rate of the patient in response to the administered electric field (Kroll, par. [0224]: Fig. 28b… … in response to an input from a microprocessor…changes may be in response to a sensor input, to …changes in measured heart rate variability); and 
further adjusting the electric field by reducing the strength of the delivered electric field (par. [0241]: … the system may be programmed to decrease the amount of current applied) for the purpose of reducing any potential pain experienced by a patient (par. [0215]).
While the combination discloses further adjusting the electric field by reducing the strength of the delivered electric field (Kroll, par. [0241]), it does not disclose reducing the strength to a predetermined threshold. 
Palti discloses applying a maximum optimal field strength that is less than the highest electric field strength focused at the targeted area, and therefore, optimizes the correlation between a calculated electric field and the desired electric field (par. [0138]) for the benefit of protecting the tissue area surrounding the tumor (par. [0138]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine the method for treating a cancerous tumor of Azure, with measurements of blood flow or blood pressure, as taught by Kramer, with a decreased field strength in accordance with heart rate sensor input as taught by Kroll, and an optimal field strength input threshold as taught by Palti, in order to improving the status of the treatment in real time; to reduce any potential pain experienced by a patient; and to protect the tissue area surrounding the tumor.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Kramer and Brown as applied to claims 1, 2, 6 and 9 above, and further in view of Toth et al. (Publication No. US 2016/0029960, hereinafter “Toth”).
Regarding claim 21, the Kroll, Kramer and Brown combination discloses all of the method of claim 1, except further comprising implanting one or more evoked potential sensors within a patient, the one or more evoked potential sensors configured to detect one or more electrical potentials emitted by a nervous system.
Toth in the same field of endeavor: systems and methods for neuromodulation and controlled micro ablation procedures, discloses implanting one or more evoked potential sensors within a patient, the one or more evoked potential sensors configured to detect one or more electrical potentials emitted by a nervous system. (par. [0057] …monitoring one or more of …evoked potential, stimulation/sensing of nervous activity…) for the purpose of determining the properties of one or more neurological features in the vicinity of one or more monitoring sites (par. [0057]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for treating a cancerous tumor, as taught by Kroll, Kramer and Brown, to include evoked potential sensors of the nervous system as taught by Toth, in order to determine the properties of one or more neurological features in the vicinity of one or more monitoring sites.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Kramer and Brown as applied to claims 1, 2, 6 and 9 above, and further in view of Fernandez (Publication No. US 2005/0043894 A1).
Regarding claim 22, the Kroll, Kramer and Brown combination discloses the method of claim 1, except further comprising measuring a quantity of an analyte present in the treatment area, the analyte selected from the group consisting of fibrin, fibrinogen, immunoglobulins, deoxyribonucleic acids, ribonucleic acids, and bicarbonate.
Fernandez, in the same field of endeavor: integrated biosensor and simulation system for diagnosis and therapy, discloses measuring a quantity of an analyte present in the treatment area, the analyte selected from the group consisting of fibrin, fibrinogen, immunoglobulins, deoxyribonucleic acids, and ribonucleic acids (Fig. 2 and pars. [0050]: Sensor components may include deoxyribonucleic acid (DNA) sensor 201, ribonucleic acid (RNA) sensor 202, [0073]: …sensing techniques for cancer detection contemplated herein include…tests for cancer markers including…fibrin/fibrinogen) for the purpose of detecting condition of target tissue (par. [0005]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for treating a cancerous tumor, as taught by Kroll, Kramer and Brown, to include tests and sensors for cancer markers, as taught by Fernandez, in order to detect condition of target tissue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupte et al. (Publication No. US 2017/0173340 A1) discloses measuring at least one property selected from the group consisting of temperature, blood flow, blood pressure, metabolite concentrations, and systemic cancerous marker concentrations; monitoring for changes in the at least one property; and administering an electric field based on the measured changes in the at least one property (par. [0132]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AAA/Examiner, Art Unit 3792 

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792